Citation Nr: 0304229	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for herniated disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
January 1997.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1997 rating determination by the Baltimore, Maryland, 
Regional Office (RO), which granted service connection for 
herniated disc of the lumbar spine and assigned a 40 percent 
evaluation.  The veteran timely appealed this determination 
to the Board.

Although the RO has adjudicated the claim as an increased 
rating claim, because the veteran has expressed 
dissatisfaction with the initial rating assigned following a 
grant of service connection, the Board has characterized that 
issue in light of the distinction noted by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

A review of the claims folder reveals that the veteran had 
included a request for a hearing before a Member of the Board 
in Washington, DC in his January 1999 substantive appeal.  
The Board scheduled a hearing for the veteran for April 1999.  
The veteran did not appear.

Regulations amending 38 C.F.R. § 4.71a, Diagnostic Code 5293 
pertaining to the evaluation of intervertebral disc syndrome 
were effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2000).  The criteria for evaluating 
intervertebral disc syndrome are applicable in this case, but 
the veteran was not aware of the changes and the RO did not 
apply the amended regulation since it became effective after 
the veteran's appeal was transferred to the Board.  Pursuant 
to 38 C.F.R. § 20.903(c) (2002), in November 2002 the Board 
notified the veteran and his representative of the amended 
regulation and of his right to submit additional evidence or 
argument.  The veteran did not respond.

Finally, it is unclear from the record whether the appellant 
may desire consideration of a total rating based on 
individual unemployability.  If so, either he or his 
representative should file a specific claim for that benefit 
with the RO.  Such issue has not been developed and is not 
part of this appeal.

FINDING OF FACT

During the period since the effective date of service 
connection, the veteran's lumbar spine disability has been 
manifested by radiating pain, severe limitation of lumbar 
motion and decreased sensation of the right lower extremity.  
Pronounced disc disease, incapacitating episodes totaling 6 
weeks in the last 12 months or separately compensable 
neurologic symptoms are not shown.


CONCLUSION OF LAW

Since January 1997, the criteria for entitlement to an 
evaluation in excess of 40 percent for herniated disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Code 5293 (2002); 67 Fed. Reg. 54,345 (August 22, 2002) (to 
be codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to an 
increased evaluation in the November 1998 statement of the 
case, the June 2000 Board Remand and the June 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO collected 
medical records from all health care providers identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  He was 
given the opportunity to appear and testify before a RO 
hearing officer and/or Member of the Board to advance any and 
all arguments in favor of his claim, but declined to do so.  
The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.

Additionally, the veteran was afforded several VA 
examinations, most recently in September 2000.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  With 
regard to the adequacy of the examination, the Board notes 
that the report reflects that the VA examiner reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessment and diagnosis.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There has also been a notice letter sent in May 2001 that 
informed the veteran as to what evidence he must obtain and 
what evidence VA would obtain or assist in obtaining.  As 
there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2002), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

As noted previously, during the course of the veteran's 
appeal, the rating criteria for intervertebral disc syndrome 
(38 C.F.R. § 4.71a, Diagnostic Code 5293) were changed, 
effective September 23, 2002.  See 67 Fed. Reg. 54345, Aug. 
22, 2002.

Under the rating schedule in effect prior to September 23, 
2002, if intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent rating is assigned.  Pronounced 
intervertebral disc syndrome is manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, and is assigned a 60 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the current rating for Diagnostic Code 5293, on and 
after September 23, 2002, intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrants a 40 percent rating; and incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrants a 60 percent evaluation.

In addition, Note (1) reflects that for purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Under Note (2), when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Finally, under Note (3), if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, as amended 
effective September 23, 2002, 67 Fed. Reg. 54345-54349 
(August 22, 2002).

Where an applicable law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
appellate process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent and action to the contrary.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The veteran has been apprised of 
the change in the regulation.

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code; (2) When a veteran receives less than the 
maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion; and (3) The Board 
must address entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) if there is evidence of  "exceptional 
or unusual" circumstances indicating that the rating 
schedule, including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may 
be inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

During VA examination in April 1997 the veteran reported that 
he injured his back in 1995 when he fell climbing a rope.  He 
complained of constant low back pain with frequent radiation 
down the right lateral leg and thigh to the right heel and 
associated with numbness and weakness.  The pain was 
intensified with activity and eased by rest and medication.  
He has been forced to avoid all activities.  Examination of 
the lumbosacral spine shows mild diffuse tenderness, but no 
paraspinal spasm.  Straight leg raising is negative on the 
left, positive on the right at 20 degrees.  Range of motion 
shows forward flexion to 20 degrees, backward extension to 10 
degree, lateral flexion to 20 degrees bilaterally and 
rotation to 30 degrees bilaterally.  The veteran stood slowly 
and with a 15-degree list to the left.  Ambulation was 
independent, with a moderate limp to the right.  He could not 
walk on the heels or toes of his right foot and could not hop 
on the right foot.  He could squat with marked difficulty.  
He had decreased pin and touch sensation from the L2 to the 
S1 dermatomes.  There was moderate weakness of the 
dorsiflexiors of the right foot.  The right ankle jerk was 
absent.  The clinical impression was herniated disc of the 
lumbar spine.

In a June 1997 rating decision the RO granted service 
connection for herniated discs of the lumbar spine with an 
evaluation of 40 percent, effective January 3, 1997.

VA outpatient treatment records dated from December 1997 to 
January 1998 show ongoing treatment for low back pain.  The 
records show that the veteran had no new complaints.  
Physical therapy and weight reduction were recommended.  The 
goal in January 1998 was to obtain a 50 percent reduction of 
low back pain in 2-4 weeks.

In an April 1998 statement the veteran indicated that his 
only marketable skill before going in the military was in 
building construction.  He stated that he had started a job 
with a company but once his back problems began to affect his 
job performance he was let go.  

During VA examination in October 1998 the veteran complained 
of fairly constant low back pain with radiation down the 
right leg into the thigh, posterior calf and big toe.  He had 
generalized right leg weakness due to deconditioning and 
numbness in the thigh and posterior calf.  He had essentially 
normal bowel and bladder function.  Examination revealed a 
right antalgic gait.  He went from a sitting to standing 
position fairly easily, but had more difficulty going from a 
lying to sitting position.  Range of motion revealed 0 
degrees of forward flexion, 10 degrees of extension, left 
lateral bending to 30 degrees and right lateral to 0 degrees.  
He had negative straight leg raise on the left and a positive 
straight leg raising on the right about 30 degrees.  He had 
untestable right hip flexure secondary to pain.  Left sided 
motor was 5/5 for psoas, quadriceps, tibia, EHL (extensor 
hallucis longus) and gastrocnemius.  On the right, quadriceps 
and tibialias anterior were 5/5, EHL was 4/5 and 
gastrocnemius was 5/5.  He had 2+ and symmetric reflexes 
bilaterally at the knee and ankle.  He had 2-3 beats of 
clonus on the left and 1-2 beats of clouns on the right.  
There was downgoing Babinski bilaterally.  Sensory exam 
revealed subjective decrease to light touch over the right 
medial malleolus into the right medial calf and in the entire 
right thigh.  He has point tenderness in the low lumbar spine 
from about L3 to the sacrum, but none in the thoracolumbar 
junction.  Tenderness was in the midline and in the 
paraspinal.  He had minimal parapspinal spasms.  He had no 
deformity or list.  He did not use any canes or braces.  

The examiner reviewed X-rays from 1997 which showed no 
evidence of deformity and all the disc spaces were well 
maintained.  There was the possibility of very mild 
compression fractures at T11 and L1; however, these were so 
mild that they could be just a normal variant.  There was no 
evidence of degenerative disc disease or other arthritis.  
The MRI report was unavailable.  

VA outpatient treatment records dated from 1997 to 2000 show 
routine visits with periodic evaluation and treatment for low 
back pain.  In January 1999, back pain was ongoing and spinal 
fusion surgery was suggested.  The veteran had been taking 
Naprosyn for his back pain but had stopped because it caused 
acid reflux symptoms.  An entry dated in June 1999 showed the 
veteran continued to have low back pain and had been using 
Tramadol.  It was recommended that the veteran continue 
conservative treatment, including physical therapy exercise 
and a nutrition program for weight reduction.  

During VA examination in September 2000 the veteran 
complained of intermittent low back pain located across the 
lower back with frequent diffuse radiation down the right 
lower extremity associated with numbness of the right lower 
extremity but no weakness.  He claimed bowel and bladder 
control problems in recent months as well.  His pain was 
intensified by prolonged sitting and standing and was eased 
by traction, as well as Celebrex and tramadol.  He has been 
forced to avoid most strenuous activities.   

Examination of the lumbar spine showed mild, diffuse, 
tenderness but no paraspainal spasm.  Straight leg raising 
was positive bilaterally at 40 degrees.  Range of motion 
shows forward flexion to 60 degrees, backward extension to 10 
degrees lateral flexion to 30 degrees bilaterally and 
rotation to 25 degrees bilaterally.  The veteran noted pain 
on all movement and the inability to move beyond the above 
limits, but there was no objective evidence of either.  The 
veteran arises and stands slowly.  Gait was independent with 
a mild limp to the right.  The veteran refused to walk on his 
heels or toes and refused to hop.  He was able to squat with 
mild to moderate difficulty.  The examiner noted that the 
range of motion of the lumobsacral spine was markedly 
reduced, but there was no apparent objective reason for it.  
There was no weakened movement or excess fatigability of 
incoordiantion.  The veteran complained of constant and 
current pain so there would be no increased problem during 
flare-ups.  X-rays showed the disc spaces were well preserved 
and normal bony alignment.  There were early degenerative 
changes in the lower thoracic spine but the lumbar spine was 
relatively intact.  

Neurological examination revealed sensation was intact to 
pin, touch, vibration, proprioception and double simultaneous 
stimulation with the exception of the veteran's claim of 
decreased pin and touch sensation of virtually the entire 
right lower extremity in the nondermatomal distribution.  
Lower extremity strength was 5/5 except for giveaway weakness 
of the right lower extremity.  There was no drift, tremor or 
atrophy.  There were no fasciculations.  Deep tendon reflexes 
were 2+ and equal.  There was no Babinski.  The clinical 
assessment was normal neurological examination.  The examiner 
further concluded that there were no objective findings 
suggestive of sciatic neuropathy.  

Of record is a counseling assessment dated January 2001, 
which is part of the veteran's Vocational Rehabilitation 
file.  The veteran had previously utilized Chapter 31 
benefits in an associate degree program at Anne Arundel 
Community College; apparently did not complete the training 
but was shown to have been placed in Rehabilitated Status as 
he was working in suitable employment as a carpenter.  

In an April 2001 Report of Contact the veteran advised that 
he was not currently employed and that he last worked in 
January 2001 at Abacus Security.  He stated that he stopped 
working because he could not walk or sit for long periods of 
time due to his back.  

A January 2002 VA Form 21-4192 from Abacus Security indicates 
that the veteran was employed as a security officer from 
September 15, 2000 to October 26, 2001 and that the reason 
for termination of employment was job abandonment by the 
veteran.  It was not known how much time was lost during the 
12 months preceding the veteran's last date of employment.  

VA outpatient treatment records March 2001 dated from March 
2002 show the veteran received routine outpatient medical 
treatment at the VAMC, primarily for an unrelated psychiatric 
disorder.  However, these records do show that in November 
2001 the veteran reported that he was unable to work for more 
than six months at a time due to trouble with authority as 
well as the inability to perform physical work.  He stated 
that he primarily held jobs in security, construction and 
sales.  In December 2001, the veteran reported that he had 
recently been hired as a construction superintendent but was 
laid off after two weeks.  He stated that he had performed 
well and enjoyed the work.  He stated that the reason for the 
lay off may have been economic, but, he continued to be 
active doing side jobs.  A recent entry dated in February 
2002 the veteran reported that he had recently lost 12 pounds 
and that his back felt better, which he attributed to a 
friend giving traction.  

The Board notes that the outpatient treatment records 
submitted in this case do not indicate that the veteran 
experiences such a degree of recurring attacks with 
intermittent relief so as to suggest that his low back 
disability is manifested by the pronounced symptomatology 
necessary to warrant a higher rating for intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002.

To warrant a rating in excess of 40 percent, the veteran 
would have to show pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristics pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc with little intermittent relief.

During the course of the appeal the veteran has complained of 
back pain, which is present daily and tends to increase in 
severity during activity with radiation into the right lower 
extremity.  The pain is temporarily relieved by medication 
but remains present.  Moreover, the findings concerning 
actual range of motion have been highly variable, with 
forward flexion measured from 0 to 60 degrees.  Of some 
significance is the fact that the veteran has not undergone 
surgery or been issued a cane or back brace.  Treatments such 
as physical therapy exercises and weight management were 
attempted and apparently of little help in providing relief.  

On VA examinations in April 1997, October 1998 and September 
2000, findings included diminished sensation in the right 
leg, mild diffuse lumbar spine tenderness and generalized 
right leg weakness.  The veteran also repeatedly showed 
evidence of radiculopathy, and had positive straight leg 
findings noted throughout these reports.  While such symptoms 
constitute evidence of neurologic impairment, the evidence is 
somewhat inconsistent relative to the presence and degree of 
disc disease.  For instance, on VA examination in 1997, the 
veteran had absent right ankle jerk.  Yet, on VA examination 
in October 1998 reflexes were 2+ and symmetric bilaterally at 
the knee and ankle.  Moreover, on VA examination in September 
2000 the clinical assessment was normal neurological 
examination with no objective findings suggestive of sciatic 
neuropathy.  Further, recent studies have suggested that 
there has actually been some improvement in the disc 
pathology.  There are reduced x-ray findings on the recent 
examinations.

Taken in the aggregate, these symptoms could be characterized 
as "severe," but are significantly less than "pronounced" 
in degree.  The Board is aware that an absent ankle jerk is 
among the symptoms listed in the criteria for a 60 percent 
evaluation under Diagnostic Code 5293.  However, the Board 
has based its evaluation on the entire disability picture.  
Aside from the absent right ankle jerk in April 1997, the 
veteran's neurological examination was essentially 
unremarkable.  Subsequent examinations in 1998 and more 
recently in 2000 showed both ankle reflexes were present and 
equal.  As such, there is no basis for an evaluation in 
excess of 40 percent under Diagnostic Code 5293.  

In addition, the "new" criteria provide for the evaluation 
of such disability based on either 
musculoskeletal/neurological findings or the frequency and 
extent of incapacitating episodes associated with the 
veteran's symptoms, whichever method produces the higher 
rating. 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
as was noted already above, due to the lack of significant 
musculoskeletal and/or neurological findings, a rating higher 
than 40 percent is not warranted on a 
musculoskeletal/neurological basis.  In addition, with 
respect to a higher rating based on the frequency and extent 
of incapacitating episodes (defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician), while the record does reflect continued 
complaints of radiating low back pain, these complaints have 
not been shown to require that the veteran remain in bed, 
prescribed or otherwise, for any period approaching a total 
duration of at least six weeks during the past 12 months to 
justify a 60 percent under revised Diagnostic Code 5293.  
Further, recent neurological examinations have been 
essentially normal.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to recognize further functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Notwithstanding the objective evidence of decreased 
sensation, positive straight leg raising and limited range of 
motion, the medical evidence in the file does not support a 
finding that there is a pronounced intervertebral disc 
syndrome, insofar as there is no objective evidence of absent 
ankle jerk, or neurological findings appropriate to the site 
of the diseased disc, and little intermittent relief.  In 
other words, the veteran's complaints and objective findings 
do not more nearly approximate the criteria for the maximum 
(i.e., 60 percent) rating provided by the Schedule for 
pronounced intervertebral disc syndrome.  It is the Board's 
opinion that the effects of pain reasonably shown to be due 
to the veteran's service-connected low back disability are 
fully contemplated by the 40 percent rating that is now in 
effect.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered other diagnostic criteria in 
reaching a determination on the veteran's claim. However, an 
increase would only be warranted in cases of a vertebral 
fracture with demonstrable deformity (Diagnostic Code 5285) 
or complete ankylosis of the spine (Diagnostic Code 5286), 
and neither has been shown in this case.  The Board would 
also normally consider Diagnostic Codes 5292 and 5295.  
However, the veteran is already receiving the maximum benefit 
to which he would be entitled under either Diagnostic Code 
and additional analysis is therefore not necessary.  

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not show that his 
lumbar spine disability has, at any time, been manifested by 
pronounced symptomatology indicating recurring attacks with 
intermittent relief, incapacitating episodes totaling at 
least six weeks during any 12 month period.  Therefore, the 
Board finds that staged ratings are not required in this 
case, and that 40 percent is the most appropriate evaluation 
for the veteran's herniated disc disease of the lumbar spine 
since the grant of service connection for the disability.  
See Fenderson, supra.

There is no competent evidence of record which indicates that 
the veteran's lumbar spine disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for disc pathology of the lumbar spine is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


